J-A15038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES DUSTIN MCCAULEY                      :
                                               :
                       Appellant               :     No. 826 WDA 2021

       Appeal from the Judgment of Sentence Entered February 17, 2021
                In the Court of Common Pleas of Clarion County
             Criminal Division at No(s): CP-16-CR-0000201-2020

BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                        FILED: SEPTEMBER 22, 2022

        James Dustin McCauley (“McCauley”) appeals from the judgment of

sentence imposed following his conviction for driving under the influence

(“DUI”) of alcohol—general impairment, accidents involving damage to

unattended vehicle or property (“accidents involving damage”), and related

summary offenses.1 We affirm.

        The trial court summarized the relevant factual history as follows:

               In the early morning of February 19, 2020, Officer [Justin]
        O’Neil received a dispatch informing him that there was a vehicle
        crash into a porch [at the Bean residence, located at] 204 North
        Second Avenue in Clarion Borough. Upon arrival, Officer O’Neil
        observed a 2016 black GMC Yukon against the front porch of the
        residence with the engine running, the vehicle still in drive, the
        headlights on, and [McCauley] unconscious in the driver seat.
        Officer O’Neil repeatedly knocked on the window and flashed his
        light into the SUV to wake [McCauley] up, however, [McCauley]
        failed to respond. Consequently, Officer O’Neil climbed in the SUV
____________________________________________


1   See 75 Pa.C.S.A. §§ 3802(a)(1), 3745(a), 3714(a), 3301(a).
J-A15038-22


     through the unlocked back door of the vehicle, put the vehicle into
     park, and unlocked the front passenger door so that he could
     check on [McCauley’s] condition. At this time, the fire department
     arrived on scene and opened the front passenger door, while
     making sure [McCauley] wouldn’t fall out of the vehicle. Officer
     O’Neil attempted to communicate with [McCauley] verbally, but
     he did not respond until Officer O’Neil shined his flashlight at him
     and grabbed [McCauley’s] arm.

            Officer O’Neil testified that [McCauley] noted that the officer
     was a part of the Clarion Borough Police Department and
     “reiterated that he was being good because he wasn’t driving. He
     wasn’t driving because he had been drinking. That conversation
     went on for a little while. [McCauley] did not believe he crashed
     his vehicle.” Officer O’Neil stated that no one else was at the
     scene and [McCauley] made no statements as to who would have
     been driving. Officer O’Neil testified that [McCauley] “had glassy,
     blood-shot eyes, his speech was very slurred, and he had a strong
     odor of an intoxicating beverage coming from him.” Michael
     Chesterfield, a Clarion Borough firefighter also testified that
     “[t]here was an odor of alcohol present.” Officer O’Neil testified
     that [McCauley] was assisted out of the SUV by himself and a
     paramedic because [McCauley] was unsteady on his feet.
     Afterwards, while searching for the vehicle’s registration, Officer
     O’Neil found one (1) half-full, open container of Bud Light in the
     driver’s side door and two (2) empty beer cans in the center
     console. Officer O’Neil testified that[,] around this time, the
     paramedic asked for his assistance due to [McCauley] being
     uncooperative. Officer O’Neil testified that [McCauley] began
     stating he did not believe he had crashed and wanted out of the
     ambulance. Officer O’Neil did not perform a field sobriety test on
     [McCauley] but did transport him to the Clarion Hospital to be
     looked at and have a blood draw—which [McCauley] ultimately
     refused. Officer O’Neil did not pursue a search warrant for the
     blood draw upon taking [McCauley] to the station, where he
     continued to deny he crashed.

           Officer O’Neil testified that at approximately 6:43 [a.m.] in
     the morning, he received another dispatch to respond to 8 South
     Second Avenue for a reported hit and run. At this location, Officer
     O’Neil testified that he “observed a red 1995 Honda Civic that was
     registered to the occupants of that residence [and] was
     damaged.” He also testified that he saw tracks through their yard,


                                     -2-
J-A15038-22


      across Main Street that led to where [McCauley] had crashed the
      SUV at 204 North Second Avenue.

             [McCauley] testified that leading up to the crash, “I was
      completely fine.” He denied he was under the influence of alcohol
      when he crashed his vehicle. [McCauley] testified that after the
      crash, he remembered he was driving the SUV prior to crashing,
      but remembered nothing about the actual crash. [McCauley]
      testified that he went to be examined by a cardiologist . . . [who]
      informed [McCauley] he did not have a heart problem and
      recommended he see a neurologist instead. [McCauley] testified
      that the neurologist . . . recommended he take the medication
      Keppra, [an anti-epileptic medication to prevent seizures,] as
      [McCauley] has damage to his temporal and frontal lobe
      reportedly from a vehicle crash that occurred in 2011. [McCauley]
      testified that he now believes he had a seizure on the night of the
      crash. [McCauley] also explained that he went to see a second
      neurologist because he felt he didn’t need the medication, and he
      needed his PennDOT papers signed in order to have his license
      reinstated after the reported seizure. The license was suspended
      after [McCauley] reported to doctors that he believed he had a
      seizure on the night of the accident which caused him to crash.
      The second neurologist changed his medication to Lamictal.

            [McCauley] testified he was not drinking and that the beer
      cans were left from “whoever was in my vehicle over the
      weekend.” However, [McCauley] testified that he did have a glass
      of whiskey before he left the car dealership where he worked that
      night to drive to his friend’s house about ten (10) minutes away
      from the dealership when the crash transpired.

Trial Court Opinion, 6/15/21, at unnumbered 2-5 (citations to the record

omitted, paragraph breaks added).

      Police charged McCauley with one count of DUI—general impairment,

two counts of accidents involving damage, and one count each of careless

driving, and failure to keep right. The matter proceeded to a non-jury trial at

which McCauley testified that he believed he had a seizure which caused the

accidents. The trial court found McCauley’s seizure theory far-fetched and

                                     -3-
J-A15038-22


convicted him on all charges. On February 17, 2021, the trial court imposed

a sentence of five days to six months incarceration on the DUI count, and fines

related to the summary offenses.

      Both McCauley and the Commonwealth filed post-sentence motions.

McCauley challenged the weight of the evidence supporting his convictions.

In addition, McCauley challenged the sufficiency of the evidence supporting

his convictions for accidents involving damage. In its post-sentence motion,

the Commonwealth asserted that, because this was McCauley’s second DUI

conviction and, in the instant matter he caused damage to property while DUI,

the sentencing enhancement provided by 75 Pa.C.S.A. § 3804(b)(2)(i)

mandated a minimum sentence of thirty days in jail, plus fines and conditions.

      On June 15, 2021, the trial court entered an opinion and order ruling on

the post-sentence motions. The court granted, in part, and denied, in part,

McCauley’s post-sentence motion.      The court vacated the conviction for

accidents involving damage as related to crash into the porch of the Bean

residence on the basis that police obtained McCauley’s information at the

scene of the accident.      However, the court left intact the remaining

convictions. The court granted the Commonwealth’s post-sentence motion,

finding that the sentencing enhancement applied. The trial court accordingly

amended the sentencing order to impose a term of thirty days to six months




                                     -4-
J-A15038-22


of incarceration for DUI—general impairment. McCauley filed a timely notice

of appeal and both he and the trial court complied with Pa.R.A.P. 1925.2

       McCauley raises the following issues for our review:

       1. Whether there was insufficient evidence to convict [McCauley]
          of DUI when there was an equally as likely chance that
          [McCauley] had a seizure when he was driving the vehicle
          which caused him to crash?

       2. Whether there was insufficient evidence to convict [McCauley]
          of accidents involving damage to unattended vehicle or
          property when [McCauley] suffered from a seizure and failed
          to stop because he was unconscious?

       3. Whether [McCauley’s] sentence is illegal when the sentencing
          court sentenced [McCauley] to the thirty (30) day mandatory
          minimum sentence pursuant to the property damage
          enhancement for a general impairment DUI: second offense?

McCauley’s Brief at 6 (unnecessary capitalization omitted).

       McCauley’s first two issues challenge the sufficiency of the evidence

supporting certain of his convictions.         Because evidentiary sufficiency is a

question of law, our standard of review is de novo and our scope of review is

plenary. See Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013).

When considering a challenge to the sufficiency of the evidence:

             [W]e evaluate the record in the light most favorable to the
       verdict winner giving the prosecution the benefit of all reasonable
       inferences to be drawn from the evidence. Evidence will be
       deemed sufficient to support the verdict when it establishes each
       material element of the crime charged and the commission thereof
       by the accused, beyond a reasonable doubt. Nevertheless, the
____________________________________________


2 The trial court authored a brief Rule 1925(a) opinion addressing one of
McCauley’s issues; however, it relied on its June 15, 2021 opinion addressing
the post-sentence motions for McCauley’s remaining issues.

                                           -5-
J-A15038-22


      Commonwealth need not establish guilt to a mathematical
      certainty. Any doubt about the defendant’s guilt is to be resolved
      by the fact finder unless the evidence is so weak and inconclusive
      that, as a matter of law, no probability of fact can be drawn from
      the combined circumstances.

            The Commonwealth may sustain its burden by means of
      wholly circumstantial evidence. Accordingly, [t]he fact that the
      evidence establishing a defendant’s participation in a crime is
      circumstantial does not preclude a conviction where the evidence
      coupled with the reasonable inferences drawn therefrom
      overcomes the presumption of innocence. Significantly, we may
      not substitute our judgment for that of the fact finder; thus, so
      long as the evidence adduced, accepted in the light most favorable
      to the Commonwealth, demonstrates the respective elements of
      a defendant’s crimes beyond a reasonable doubt, the appellant’s
      convictions will be upheld.

Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa. Super. 2013)

(internal quotations and citations omitted).         Importantly, “the trier of fact

while passing upon the credibility of witnesses and the weight of the evidence

produced,   is   free   to   believe   all,   part   or   none   of   the   evidence.”

Commonwealth v. Orr, 38 A.3d 868, 873 (Pa. Super. 2011) (en banc).

      In his first issue, McCauley challenges the sufficiency of the evidence

supporting his conviction for DUI—general impairment. The crime of DUI—

general impairment is defined as follows:

            An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle after imbibing a sufficient
      amount of alcohol such that the individual is rendered incapable
      of safely driving, operating or being in actual physical control of
      the movement of the vehicle.

75 Pa.C.S.A. § 3802(a)(1); see also See Commonwealth v. Clemens, 242

A.3d 659, 665 (Pa. Super. 2020) (holding that, to prove that a person is



                                        -6-
J-A15038-22


incapable of driving safely, the Commonwealth must demonstrate the

defendant was (1) operating a motor vehicle (2) after the defendant had

consumed enough alcohol that he was rendered incapable of safe operation of

that vehicle).   To prove a person is incapable of driving safely, the

Commonwealth must prove that alcohol has substantially impaired the normal

mental and physical faculties required to operate the vehicle safely.

Clemens, 242 A.3d at 665. Section 3802(a)(1) does not restrict the manner

in which the Commonwealth may prove that the accused operated a vehicle

under the influence of alcohol to a degree which rendered him incapable of

safely driving. Id.

      McCauley claims that he presented evidence of his 2011 brain injury,

and asserts that the symptoms he displayed after the accident, including

confusion, a blank stare, slurred speech, and delayed responses, were

consistent with both intoxication and a brain injury. McCauley argues that,

because he presented evidence that he may have had a seizure, the

Commonwealth was required to disprove that he had a seizure.         McCauley

contends that “[t]o completely ignore the testimony regarding [his] brain

injury and find that he was intoxicated is to base a conviction on conjecture

and speculation . . ..”   McCauley’s Brief at 18 (internal quotation marks

omitted).

      At trial, the court provided the following explanation for its verdict of

guilt for DUI—general impairment:


                                     -7-
J-A15038-22


             Looking at the two fact patterns that have been presented
       to me, I think it’s somewhat far[-]fetched and hard to believe that
       there was a freak isolated, medical incident that occurred on this
       particular night when this had never happened before and hasn’t
       happened since. And it just so happened in the middle of the night
       when a vehicle had open beer containers in it. So, I do think the
       Commonwealth has met its burden. I do think [McCauley] was in
       physical control and was driving this vehicle after drinking alcohol
       and that he was rendered incapable of safe driving, obviously,
       based on the accident that occurred here. I think from the
       photographs, it’s pretty clear to see where the vehicle traveled
       down the couple blocks on Second Avenue, hit a tree, hit a vehicle,
       and hit a porch and came to rest there. So, based on all the
       evidence that was presented, I do find the defendant guilty of
       [DUI] . . ..

N.T., 1/4/21, at 99-100.3

       Viewing the evidence in the light most favorable to the Commonwealth,

we conclude that the Commonwealth presented sufficient circumstantial

evidence from which the trial court, sitting as the finder of fact, could conclude

beyond a reasonable doubt that McCauley consumed an amount of alcohol

which rendered him incapable of safely driving his Yukon.         Though Officer

O’Neil did not conduct a sobriety field test and McCauley refused a blood draw,

McCauley admitted at trial that he had consumed whiskey prior to driving.

See N.T., 1/4/21, at 84.          When Officer O’Neil was finally able to arouse

McCauley, he told the officer that “he was being good because he wasn’t

driving. . . because he had been drinking.” Id. at 9. The officer testified that

____________________________________________


3 The trial court failed to address McCauley’s sufficiency challenge to his DUI—
general impairment conviction in either its opinion regarding the post-
sentence motions or its Rule 1925(a) opinion. However, as our standard of
review is de novo and our scope of review is plenary, this omission does not
impede our review.

                                           -8-
J-A15038-22


McCauley “had glassy, blood-shot eyes, his speech was very slurred, and he

had a strong odor of an intoxicating beverage coming from him.” Id. at 10-

11.   Fireman Chesterfield also testified that McCauley appeared to be

intoxicated, and there was a strong odor of alcohol emanating from him

following the crash. Id. at 47, 49. Fireman Chesterfield additionally noted

that McCauley’s speech was “slow and delayed,” which is consistent with

intoxication. Id. at 47, 49-50. Officer O’Neil found an open container of beer

in the driver’s side door and two empty beer cans in the center console of

McCauley’s vehicle.   Id. at 12.    Finally, McCauley does not dispute the

Commonwealth’s evidence that, while operating his vehicle, he hit the Honda

Civic and crashed his vehicle into the porch of a residence. Accordingly, we

conclude that the evidence presented at trial, including all reasonable

inferences drawn therefrom, was sufficient to establish that McCauley

operated his vehicle after he consumed enough alcohol that he was rendered

incapable of safely operating his vehicle. See 75 Pa.C.S.A. § 3802(a)(1); see

also Clemens, 242 A.3d at 665.

      The Commonwealth was not required to disprove that McCauley had a

seizure.   Nor was the judge, sitting as fact finder, required to believe

McCauley’s claim that he had a seizure on the night of the accident.       As

explained above, the trial judge was free to believe all, part, or none of

McCauley’s testimony.    See Orr, 38 A.3d at 873.     Indeed, the trial court

rejected McCauley’s testimony as non-credible and far-fetched, particularly


                                    -9-
J-A15038-22


given that McCauley had never had a seizure or sought treatment by a

neurologist in the nine years following his 2011 car accident. Accordingly, as

the evidence was sufficient to support McCauley’s DUI-general impairment

conviction, his first issue warrants no relief.

      In his second issue, McCauley contends that the evidence was

insufficient to support his conviction for accidents involving damage. To obtain

a conviction for accidents involving damage, the Commonwealth must prove

the following:

             The driver of any vehicle which collides with or is involved
      in an accident with any vehicle or other property which is
      unattended resulting in any damage to the other vehicle or
      property shall immediately stop the vehicle at the scene of the
      accident or as close thereto as possible and shall then and there
      either locate and notify the operator or owner of the damaged
      vehicle or other property of his name, address, information
      relating to financial responsibility and the registration number of
      the vehicle being driven or shall attach securely in a conspicuous
      place in or on the damaged vehicle or other property a written
      notice giving his name, address, information relating to financial
      responsibility and the registration number of the vehicle being
      driven and shall without unnecessary delay notify the nearest
      office of a duly authorized police department. Every stop shall be
      made without obstructing traffic more than is necessary.

75 Pa.C.S.A. § 3745.

      McCauley argues that “neither [he] or his vehicle ever left the scene of

the accident as he was crashed into a porch until police awoke him and

eventually took him to the hospital in an ambulance.” McCauley’s Brief at 20.

McCauley asserts that he did not notify the Beans of the accident because he

was unconscious. McCauley claims that the Commonwealth was required to



                                      - 10 -
J-A15038-22


disprove that he was unconscious, and therefore failed to meet its burden of

proof.

         Notably, McCauley’s arguments relate to the second accident, which

caused damage to the Bean’s porch.          As explained above, the trial court

vacated that conviction because, as McCauley successfully argued in his post-

sentence motion, police officers obtained McCauley’s information at the scene

of the porch crash. As the trial court stated:

                Here, the evidence presented at the time of trial does prove
         that [McCauley] hit the unattended [Honda Civic] located at 8
         South Second Avenue, then proceeded to drive his vehicle across
         Main Street and into the porch at the Bean residence. While he
         did not stop to provide the required information to the owners of
         the vehicle, his information was obtained by police at the scene of
         the Bean residence. Therefore, [McCauley] can only be found
         guilty of one count of [accidents involving damage], and not two
         counts.

Trial Court Opinion, 6/15/21, at unnumbered 8.

         As is evident from the record, the trial court vacated McCauley’s

conviction for accidents involving damage as related to the crash into the

porch of the Bean residence. Thus, the only remaining conviction for accidents

involving damage pertains to the unattended Honda Civic that McCauley hit

before he crashed into the Bean’s porch. See id. McCauley does not address

his conviction for the damage he caused to the unattended Honda Civic or

assert that the evidence regarding that conviction is insufficient. Thus, we

deem the issue waived.          See Pa.R.A.P. 2119 (providing that appellate

arguments shall include “such discussion and citation of authorities as are



                                       - 11 -
J-A15038-22


deemed pertinent”); see also Commonwealth v. Johnson, 985 A.2d 915,

924 (Pa. 2009) (holding that where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is waived).

      In his final issue, McCauley challenges the legality of his enhanced

sentence under section 3804(b)(2)(i), which we review by employing the

following standard:

            [A] claim that implicates the fundamental legal authority of
      the court to impose a particular sentence constitutes a challenge
      to the legality of the sentence. If no statutory authorization exists
      for a particular sentence, that sentence is illegal and subject to
      correction.     Issues relating to the legality of sentence are
      questions of law, and thus, our standard of review is de novo and
      our scope of review is plenary.

Commonwealth v. Clarke, 70 A.3d 1281, 1284 (Pa. Super. 2013) (quotation

marks and citations omitted). Further, a claim pertaining to the legality of

sentence may be raised for the first time on appeal and is not subject to

waiver. Commonwealth v. Foster, 960 A.2d 160, 163 (Pa. Super. 2008).

      Section 3804(b)(2)(i) applies to a second DUI offense which results in

damage to, inter alia, a vehicle or other property:

      (b) High rate of blood alcohol; minors; commercial vehicles
      and school buses and school vehicles; accidents.—Except as
      set forth in subsection (c), an individual who violates section
      3802(a)(1) where there was an accident resulting in bodily injury,
      serious bodily injury or death of any person or damage to a vehicle
      or other property or who violates section 3802(b), (e) or (f) shall
      be sentenced as follows:

                                 ****



                                     - 12 -
J-A15038-22


        (2) For a second offense, to:

              (i)        undergo imprisonment of not less than 30 days;

              (ii)       pay a fine of not less than $750 nor more than
                         $5000;

              (iii)      attend alcohol highway safety school approved by
                         the department; and

              (iv)       comply with all drug and alcohol treatment
                         requirements under sections 3814 and 3815.

75 Pa.C.S.A. § 3804(b)(2).

        McCauley argues that application of the sentencing enhancement

provided by section 3804(b)(2)(i) in the instant matter is illegal pursuant to

Alleyne v. United States, 570 U.S. 99 (2013).                  The Alleyne Court

recognized the importance of presenting a criminal defendant with notice of a

factor potentially increasing his or her punishment and held that if “a statute

prescribes a particular punishment to be inflicted on those who commit it

under     special     circumstances   which   it   mentions,   or   with   particular

aggravations, then those special circumstances must be specified in the

indictment.” Id. at 112. The Alleyne Court further ruled that “any fact that,

by law, increases the penalty for a crime must be treated as an element of

the offense, submitted to a jury rather than a judge, and found beyond a

reasonable doubt.” Id. at 116.

        Pennsylvania Rule of Criminal Procedure 560 describes the content of a

criminal information and requires “a plain and concise statement of the

essential elements of the offense.” Pa.R.Crim.P. 560(B)(5). The purpose of


                                        - 13 -
J-A15038-22


the criminal information is to provide the accused with sufficient notice to

prepare a defense, and to ensure that he will not be tried twice for the same

act. See Commonwealth v. Bickerstaff, 204 A.3d 988, 995 (Pa. Super.

2019). Criminal informations must be read in a common sense manner and

are not to be construed in an overly-technical sense.            Id.   A criminal

information is not constitutionally infirm if it notified the defendant of the

crime with which he is charged. Commonwealth v. Jones, 912 A.2d 268,

289 (Pa. 2006) (explaining that this Court has upheld criminal indictments

possessing a flaw and found them to be constitutional because they put the

defendant on sufficient notice of the charge against him or her).

      McCauley claims that because the criminal information did not mention

the   sentencing   enhancement      provided   by   section    3804(b)(2)(i),   the

imposition of the sentencing enhancement constitutes an illegal sentence.

McCauley further claims that, even if the criminal information included the

sentencing    enhancement,    the    imposition     of   the   enhancement      was

nevertheless illegal because the trial court never made any finding that there

was damage to a vehicle or property pursuant to the sentencing enhancement.

According to McCauley, the mere fact that the court found him guilty of

accidents involving damage at trial did not permit the court to determine post-

trial and post-sentencing that McCauley caused damage to property for

purposes of the enhancement.        McCauley maintains that, once the judge




                                      - 14 -
J-A15038-22


delivered the verdict, the trial court was foreclosed from finding that the

Commonwealth had proved the sentencing enhancement.

      In the instant matter, the sentencing enhancement provided by section

3804(b)(2)(i) was not pleaded in the criminal information. Nevertheless, the

criminal information charged McCauley with the elements necessary to prove

the   enhancement:       namely,    DUI—general       impairment        under   section

3802(a)(1); and a vehicular accident while DUI causing both damage to a

vehicle and to other property. Thus, although McCauley was not specifically

notified in the criminal information that the Commonwealth intended to seek

application of section 3804(b)(2)(i), he was on notice of the factual allegations

that would support the application of the sentencing enhancement.                 Thus,

because   the    criminal information specified the          special circumstances

necessary to establish the sentencing enhancement provided by section

3804(b)(2)(i),   there    is   no   Alleyne     violation   regarding    the    criminal

information.

      McCauley additionally argues that, pursuant to Alleyne, the trial judge’s

factual finding that McCauley caused property damage for the purpose of

convicting him of accidents involving damage cannot be used for the separate

purpose of supporting the application of the enhancement provided by section

3804(b)(2)(i).

      We are mindful that a conviction at one count does not establish an

element necessary for increasing a sentence at another count.                      See


                                       - 15 -
J-A15038-22


Commonwealth v. Kearns, 907 A.2d 649 (Pa. Super. 2006) (labeling this

unauthorized practice as “intracase collateral estoppel” and holding that, since

juries render inconsistent verdicts, it is necessary that the element giving rise

to the sentencing increase must be specifically found in relation to the count

on which the defendant is being sentenced); see also Commonwealth v.

Johnson, 910 A.2d 60, 68 (Pa. Super. 2006) (finding an illegal sentence

where the trial court used the jury’s finding of serious bodily injury in relation

to the aggravated assault conviction to enhance the defendant’s sentence for

his attempted murder conviction).

      However, unlike Kearns and Johnson, which involved trials in which a

jury sat as fact finder, the instant matter involved a non-jury trial in which the

trial court judge sat as the finder of fact. Moreover, in this case, the trial court

made a specific factual finding at trial that McCauley was guilty of DUI—

general impairment and that, while DUI he caused property damage to a

vehicle and other property:

            I do think [McCauley] was in physical control and was
      driving this vehicle after drinking alcohol and that he was rendered
      incapable of safe driving, obviously, based on the accident that
      occurred here. I think from the photographs, it’s pretty clear to
      see where the vehicle traveled down the couple blocks on Second
      Avenue, hit a tree, hit a vehicle, and hit a porch and came to rest
      there. So, based on all the evidence that was presented, I do find
      the defendant guilty of [DUI]; . . . the accident to the parked car;
      and . . . accident resulting in damage to the porch . . ..

N.T., 1/4/21, at 99-100.




                                      - 16 -
J-A15038-22


      Given that the trial court made an explicit finding on the record at trial

that McCauley caused both damage to a vehicle and to other property while

he was DUI, we conclude that there is no Alleyne violation.            Moreover,

because McCauley had a prior conviction for DUI, the sentencing enhancement

provided by section 3804(b)(2)(i) mandated a minimum sentence of thirty

days in jail, plus fines and conditions. Thus, McCauley’s sentence is not illegal.

      As none of McCauley’s issues warrant relief, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2022




                                     - 17 -